DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-16, in the reply filed on 07/09/2021 is acknowledged.  The traversal is on the ground(s) that Kindel teaching is only prophetic.  This is not found persuasive because teaching is not limited to working example and there is no requirement to have working example to be relied on. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/09/2021.
Applicants further elect carbomer (polyacrylic acid) as specific polymer PA1 and PA2 and the compound of claim 6 as specific PC1 and PC2; isononyl isononanoate as specific oil; dextrin and fatty acid ester (dextrin palmitate) as specific gelling agent; hydrating agent as specific active agent. For compact prosecution purpose, the election of species requirement active agent is withdrawn. Claims 1-10, 12-16 read on the elected polymer, oil and gelling agent and are under examination. Claim 11 does not read on the elected species and is withdrawn from consideration.
Claims 1-22 are pending, claims 1-10, 12-16 are under examination.
Priority
Acknowledge is made that this application is national stage of international patent application PCT/EP2017/053063, filed on 02/10/2017; which claims priority from France Patent application FR1651172, filed on 02/12/2016.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2018 and 03/19/2021 is being considered by the examiner.

Claims Objection
Claims 1-10, 12-16 are objected since independent claim 1 need start from “A” and depend claims 2-10 and 12-16 should start from “The”. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goutayer et al. (US20140045949) in view of Spengler et al. (US20060204469), Chieffi et al. (US20110110993) and Tournilhac (EP1386600).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Goutayer et al.  teaches a composition in the form of O/W emulsion comprising an oil droplet encapsulated by shell comprising a anionic polymer such as polyacrylic acid and a cationic polymer such as amodimethicone, size of droplet is more than 500um, the aqueous phase is at least 60% by volume (claims 1-20; page 1-2, page 1-2, [0001-0050]; page 3, [[0074]). No surfactant is required (page 2, [0057]). In one embodiment, the composition is cosmetic or pharmaceutical composition, the oil in the oily phase is silicone oil, mineral oil or vegetable oil; the oily phase comprises, in one alternative, molecules of cosmetic interest, such as active agents, coloring agents, stabilizers, preservatives, modifying agents selected from texture agents, viscosity agents, pH agents, osmotic force agents or refractive index modifiers (page 3, [0071-0078]). In another embodiment, the oil phase comprises perfume and isononyl isononoate (page 11, examples 5-6).

    PNG
    media_image1.png
    470
    669
    media_image1.png
    Greyscale

Spengler et al. teaches Stable mixed emulsion systems containing at least two discrete and distinctly different dispersed particle size ranges, i.e., both nanoemulsion and macroemulsion semisolid dispersions, as well as a method of making the same, are disclosed. The stable mixed emulsions may be used for cosmetic and dermatological applications and provide unique benefits (abstract). Spengler et al. teaches benefit to mix different particle size of emulsion for benefit of both small particle size emulsion and large particle size emulsion (page 1, [0006-0018]). The weight ratio of nanoemulsion to macroemulsion is about 20: 1 to 1:20 (page 2, [0028]). Spengler et al. teaches The mixed emulsions of the present invention are stable. In other words, there is minimal flocculation, Ostwald's ripening (of the nanoemulsion portion), or coalescence of semisolid dispersions, etc., for a period prior to use which is necessary for storage and/or display, where such a degree of stability can be predicted by the absence of significant change in droplet/particle size distribution or the absence of visible phase separation for a period of at least 3 months at 40° C. or a period of at least 1 week at 50° C. In addition to stability, the mixed emulsions of the present invention exhibit significant improvement in skin feel, as compared to a straight nanoemulsion or to a straight macroemulsion. A nanoemulsion typically absorbs quickly leaving minimal after-feel, while a macroemulsion with the same lipophilic ingredients tends to absorb more slowly but can leave a more elegant skin feel; combination of the two results in positive enhancement. In addition, the mixed emulsion system allows for rapid skin penetration of active materials, enhanced delivery and a more uniform deposition of active materials on the skin. What is more, the mixed emulsion of the 
Chieffi et al. teaches high efficiency particles and compositions, such as consumer products, comprising such high efficiency particles as well as processes for making and using such high efficiency particles and compositions comprising Such high efficiency particles (abstract). In one aspect, an encapsulate comprising a core, a shell having an inner and outer Surface and a coating, said shell encapsulating said core, said coating coating the outer Surface of said shell, said coating comprising a cationic polymer and an anionic polymer is disclosed. Cationic polymer includes polyamine and anionic polymer includes polyacrylate (page 2-3, [0017-0073]). The core comprises skin care agent in one embodiment (page 3, [0076]). Surfactant is not required (page 5, [0110]). In one working example, O/W emulsion comprising capsule with particle size of 15 um is prepared (page 6, [0126]).
Tournilhac teaches a physiologically acceptable composition, especially a cosmetic composition, containing a continuous liquid fatty phase, which is gelled or thickened with at least one dextrin ester with a degree of substitution of less than 2. The dextrin ester makes it possible to obtain a stick that does not exude, and which gives a glossy, non-migrating and long-lasting deposit over time when applied (abstract). Tournilhac teaches cosmetic compositions which "may be in the form of a ...
water-in-oil emulsion" (Page 12, [0118]) , the dextrin ester is preferably "a dextrin palmitate" (page 4,  [0037]) in an amount ranging from I% to 50% ... by weight relative to the total weight of the composition" (page 5, [0040-0041]) - wherein "[t]he total liquid fatty phase of the composition (i.e. the total amount of oil(s)) can represent from 5% to 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Goutayer et al.   is that Goutayer et al. do not expressly teach drop size less than 500um, gelling agent. This deficiency in Goutayer et al.   is cured by the teachings of Spengler et al., Chieffi et al. and Tournilhac.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goutayer et al., as suggested by Spengler et al., Chieffi et al. and Tournilhac,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare a mixed emulsion by adding emulsion of capsule particle size less than 500um to the emulsion of Goutayer et al. because it is advantage to do so as suggested by Spengler et al. Since Chieffi et al. teaches emulsion of capsule comprising anionic and cationic polymer 
One of ordinary skill in the art would have been motivated to include dextrin palmitate as gelling agent in oil phase because this has the advantage of retaining the oils contained in the fatty phase with making it possible to obtain a composition with improved stability and/or with improved shiny as suggested by Tournilhac. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to include dextrin palmitate as gelling agent in oil phase and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, since Chieffi et al. teaches emulsion of capsule comprising anionic polymer such as polyacrylate and cationic polymer such as polyamine with size at about 15um, Goutayer et al. teaches capsule comprising anionic polymer such as polyacrylic acid and cationic polymer such as amodimethicone, it is obvious for one artisan to prepare emulsion of capsule comprising anionic polymer such as polyacrylic acid and cationic polymer such as amodimethicone with size at about 15um.
Regarding claim 3, Goutayer et al. teaches isononyl isononoate.
Regarding claims 5 and 7, Goutayer et al. teaches 0.5% of polyacrylic acid in aqueous phase which is 80% of total amount, then is about 0.4% of total amount; Goutayer et al. teaches 1% of amino-silicone (cationic polymer) in oil phase.
Regarding claim 12, Spengler et al. teaches mixing emulsion at ratio of 1:20 to 20:1.

Regarding claim 15, Goutayer et al. teaches color substance.
Regarding claim 16, Goutayer et al. teaches 15ml of oil phase out of 100ml emulsion, it is about 15% by weight.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kindel et al. (US20130195773).
For compact prosecution purpose, additional anionic polymer alginic acid is examined.
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Kindel et al.  teaches a composition in the form of O/W emulsion comprising capsule with size from 0.01 to 1 mm, and the capsule comprises a membrane formed by cationic polymer (amodimethicone) and anionic polymer (such as alginic acid), The 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Kindel et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
 Kindel et al. teaches O/W emulsion comprising capsule with mean size from 0.01 to 1 mm, and the capsule comprises a membrane formed by cationic polymer (amodimethicone) and anionic polymer (such as alginic acid). When the mean size of capsule is about 500um, there are capsule size less than 500um and more than 500um.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10300006 in view of Goutayer et al. (US20140045949) in view of Spengler et al. (US20060204469), Chieffi et al. (US20110110993) and Tournilhac (EP1386600). The reference patent teaches a O/W emulsion comprising capsule of polyacrylic acid and amodimethicone with size more than 500um, in view of Goutayer et al., Spengler et al., Chieffi et al. and Tournilhac, according to the same rational as the above 103 rejection, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.

 Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11026879 in view of Goutayer et al. (US20140045949) in view of Spengler et al. (US20060204469), Chieffi et al. (US20110110993) and Tournilhac (EP1386600). The reference patent teaches a O/W emulsion comprising capsule of polyacrylic acid and amodimethicone with size more than 500um, in view of Goutayer et al., Spengler et al., Chieffi et al. and Tournilhac, according to the same rational as the above 103 rejection, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIANFENG SONG/Primary Examiner, Art Unit 1613